Case 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 1 of 14




                   EXHIBIT 1
FilingCase 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 2 of 14
      # 130183773   E-Filed 07/07/2021 01:36:01 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Adriana Magallanes
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Vacation Resorts International, Inc.
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ☐ $8,000 or less
        ☐ $8,001 - $30,000
        ☒ $30,001- $50,000
        ☐ $50,001- $75,000
        ☐ $75,001 - $100,000
        ☐ over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 3 of 14




   CIRCUIT CIVIL

   ☐ Condominium
   ☐ Contracts and indebtedness
   ☐ Eminent domain
   ☐ Auto negligence
   ☐ Negligence—other
         ☐ Business governance
         ☐ Business torts
         ☐ Environmental/Toxic tort
         ☐ Third party indemnification
         ☐ Construction defect
         ☐ Mass tort
         ☐ Negligent security
         ☐ Nursing home negligence
         ☐ Premises liability—commercial
         ☐ Premises liability—residential
   ☐ Products liability
   ☐   Real Property/Mortgage foreclosure
           ☐ Commercial foreclosure
           ☐ Homestead residential foreclosure
           ☐ Non-homestead residential foreclosure
           ☐ Other real property actions

   ☐Professional malpractice
         ☐ Malpractice—business
         ☐ Malpractice—medical
         ☐ Malpractice—other professional
   ☒ Other
         ☐ Antitrust/Trade regulation
         ☐ Business transactions
         ☐ Constitutional challenge—statute or ordinance
         ☐ Constitutional challenge—proposed amendment
         ☐ Corporate trusts
         ☒ Discrimination—employment or other
         ☐ Insurance claims
         ☐ Intellectual property
         ☐ Libel/Slander
         ☐ Shareholder derivative action
         ☐ Securities litigation
         ☐ Trade secrets
         ☐ Trust litigation


   COUNTY CIVIL

   ☐ Small Claims up to $8,000
   ☐ Civil
   ☐ Real property/Mortgage foreclosure
                                                     -2-
Case 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 4 of 14



   ☐ Replevins
   ☐ Evictions
         ☐ Residential Evictions
         ☐ Non-residential Evictions
   ☐ Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes ☐ No ☒

           IV.   REMEDIES SOUGHT (check all that apply):
           ☒ Monetary;
           ☒ Nonmonetary declaratory or injunctive relief;
           ☒ Punitive

           V.     NUMBER OF CAUSES OF ACTION: [ ]
           (Specify)

             2

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   ☐ yes
                   ☒ no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ no
                   ☐ yes If “yes,” list all related cases by name, case number, and court.


           VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 ☒ yes
                 ☐ no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Anthony M Georges-Pierre                 Fla. Bar # 533637
                  Attorney or party                                      (Bar # if attorney)

  Anthony M Georges-Pierre                                 07/07/2021
   (type or print name)                            Date




                                                   -3-
FilingCase 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 5 of 14
      # 130183773   E-Filed 07/07/2021 01:36:01 PM


                                                              IN THE CIRCUIT COURT OF THE
                                                              11th JUDICIAL CIRCUIT, IN AND FOR
                                                              MIAMI-DADE COUNTY, FLORIDA

                                                              CASE NO.: ___________________
        ADRIANA MAGALLANES,

                Plaintiff,

        v.

        VACATION RESORTS INTERNATIONAL, INC.,

              Defendant.
        ___________________________________/

                                                  COMPLAINT

                Plaintiff, ADRIANA MAGALLANES (“Plaintiff”), by and through the undersigned

        counsel, and hereby files this Complaint against Defendant, VACATION RESORTS

        INTERNATIONAL, INC. (“Defendant”) and in support states as follows:

                                          GENERAL ALLEGATIONS

             1. This is an action by the Plaintiff for damages exceeding $30,000, excluding attorney fees

                or costs, pursuant to the Florida Civil Rights Act of 1992, Florida Statutes, Chapter 760, et

                seq. ("FCRA") to redress injuries resulting from Defendant’s unlawful, discriminatory

                treatment of Plaintiff.

             2. Plaintiff is a person with a disability within a class of individuals protected by the FCRA.

             3. Plaintiff was and continues to be, a resident of Miami-Dade County, Florida; and was an

                employee of Defendant, performing duties as qualified personnel for the Defendant, within

                a company operated business facility, located in Miami-Dade County, Florida.

             4. Defendant is a Corporation, duly authorized to conduct business in the State of Florida and

                Miami-Dade County, Florida.
Case 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 6 of 14




      5. Defendant is an “employer” pursuant to Florida Civil Rights Act of 1992, Fla. Stat. Section

         760.01, et seq., (hereinafter referred to as “FCRA”) since it employs fifteen or more

         employees for the applicable statutory period; and thus, it is subject to the employment

         discrimination provisions of the applicable statutes.

      6. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla

         Stat. Section 760.01, et seq.

      7. Venue is proper in Miami-Dade County, Florida, pursuant to Fla. Stat. Section 47.011,

         because all of the actions complained of herein occurred within the jurisdiction of the

         Eleventh Judicial Circuit, In and for Miami-Dade County, Florida.

      8. Plaintiff timely filed a charge of employment discrimination with the Equal Employment

         Opportunity Commission (EEOC), the agency which is responsible for investigating

         claims of employment discrimination.

      9. All conditions precedent for the filing of this action before this Court have indeed been

         previously met, including the exhaustion of all pertinent administrative procedures and

         remedies.

                                         FACTUAL ALLEGATIONS

      10. Plaintiff is a disabled person for purposes of the FCRA.

      11. Plaintiff started working for Defendant on or about January 18, 2017 as a supervisor.

      12. On or about February 2020, Plaintiff suffered a panic and anxiety attack while at work.

         Plaintiff suffered this attack due to the amount of stress she was under.

      13. Plaintiff went home that day and went to speak to her doctor.

      14. Later on, that week Plaintiff was written up by General Manager Magaly Rodriguez for her

         behavior earlier in the week.
Case 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 7 of 14




      15. Plaintiff explained that her actions were a result of a medical condition.

      16. Plaintiff was not allowed to provide her explanation of what happened and was

         reprimanded.

      17. After Plaintiff signed the write up, she was terminated by Magaly Rodriguez that same

         week.

      18. Plaintiff had no one to complain to when this happened, since Defendant had no human

         resources representative on the scene. The only way to contact HR was to call a number

         based in New York, that left you on hold.

      19. Plaintiff’s doctor diagnosed her with anxiety and panic attack



        COUNT I- DISABILITY DISCRIMINATION IN VIOLATION OF THE FCRA

      20. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19 above as

         if set out in full herein.

      21. Plaintiff is a member of a protected class under the FCRA.

      22. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

         because of Plaintiff’s disability and subjected the Plaintiff to disability-based animosity.

      23. Such discrimination was based upon the Plaintiff’s disability in that Plaintiff would not

         have been the object of discrimination but for the fact that Plaintiff is disabled.

      24. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

         protected rights. Defendant and its supervisory personnel were aware that discrimination

         on the basis of Plaintiff’s disability was unlawful but acted in reckless disregard of the law.
Case 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 8 of 14




      25. At all times material hereto, the employees exhibiting discriminatory conduct towards

          Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

          employment with the Defendant.

      26. Defendant retained all employees who exhibited discriminatory conduct toward the

          Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

          actions.

      27. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

          has been exposed to ridicule and embarrassment, and has suffered emotional distress and

          damage.

      28. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

          under state and/or federal law.

      29. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiff’s statutorily protected rights.

      30. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

              intentionally, and with reckless disregard for Plaintiff’s rights;

          B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
Case 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 9 of 14




             employment practices described herein;

         C. Enter an award against Defendant and award Plaintiff compensatory damages for

             mental anguish, personal suffering, and loss of enjoyment of life;

         D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

             full benefits Plaintiff would have had Plaintiff not been discriminated against by

             Defendant, or in lieu of reinstatement, award front pay;

         E. Award Plaintiff the costs of this action, together with a reasonable attorneys’ fees; and

         F. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                    COUNT II – RETALIATION IN VIOLATION OF FCRA

      31. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19 above as

         if set out in full herein.

      32. By the conduct describe above, Defendant retaliated against Plaintiffs for exercising rights

         protected under the FCRA.

      33. Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs’

         protected rights. Defendant and its supervisory personnel were aware that discrimination

         on the basis of race was unlawful but acted in reckless disregard of the law.

      34. As a result of Defendant’s actions, as alleged herein, Plaintiffs have been deprived of rights,

         have been exposed to ridicule and embarrassment, and they have suffered emotional

         distress and damage.

      35. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

         representatives, and the Defendant’s failure to make prompt remedial action to prevent

         continued discrimination against Plaintiffs, deprived Plaintiffs of statutory rights under
Case 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 10 of 14




          federal law.

      36. The actions of Defendant and/or its agents were willful, wanton, and intentional, and with

          malice or reckless indifference to Plaintiffs’ statutorily protected rights, thus entitling

          Plaintiffs to damages in the form of compensatory and punitive damages pursuant to federal

          law, to punish the Defendant for its actions and to deter it, and others, from such action in

          the future.

      37. Plaintiffs have suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

              intentionally, and with reckless disregard for Plaintiff’s rights;

          B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          C. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          F. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.
Case 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 11 of 14




                                               JURY DEMAND

                    Plaintiff demands trial by jury of all issues triable as of right by jury.



   Dated this   7     day of July, 2021
                                                   Respectfully submitted,

                                                   REMER & GEORGES-PIERRE, PLLC
                                                   COURTHOUSE TOWER
                                                   44 West Flagler Street, Suite 2200
                                                   Miami, Florida 33130
                                                   Tel. (305) 416-5000
                                                   E-Mail: agp@rgpattorneys.com
                                                           mhorowitz@rgpattorneys.com

                                                   /s/: Anthony M. Georges-Pierre
                                                   Anthony M. Georges-Pierre, Esq.
                                                   Florida Bar Number: 0533637
                                                   Max L. Horowitz, Esq.
                                                   Florida Bar Number: 118269
FilingCase 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 12 of 14
       # 130259522  E-Filed 07/08/2021 12:01:56 PM


                                                            IN THE CIRCUIT COURT OF THE
                                                            11th JUDICIAL CIRCUIT, IN AND FOR
                                                            MIAMI-DADE COUNTY, FLORIDA

                                                            CASE NO.: 2021-016729-CA-01
        ADRIANA MAGALLANES,

               Plaintiff,

        v.

        VACATION RESORTS INTERNATIONAL, INC.,

              Defendant.
        ___________________________________/


                                       SUMMONS IN A CIVIL CASE

        TO: VACATION RESORTS INTERNATIONAL, INC., through its Registered Agent:

                                      CORPORATION SERVICE COMPANY
                                      1201 HAYS ST
                                      TALLAHASSEE, FL 32301

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

                                      ANTHONY M. GEORGES-PIERRE, ESQ.
                                      REMER & GEORGES-PIERRE, PLLC.
                                      44 WEST FLAGLER STREET
                                      SUITE 2200
                                      MIAMI, FL 33130

        an answer to the complaint which is herewith served upon you, within 20 days after service of this
        summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
        be taken against you for the relief demanded in the complaint. You must also file your answer with
        the Clerk of this Court within a reasonable period of time after service.
                                           7/20/2021
        __________________________________________
        CLERK                               DATE

        _____________________________________
        (BY) DEPUTY CLERK
FilingCase 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 13 of 14
       # 130259522  E-Filed 07/08/2021 12:01:56 PM


                                                            IN THE CIRCUIT COURT OF THE
                                                            11th JUDICIAL CIRCUIT, IN AND FOR
                                                            MIAMI-DADE COUNTY, FLORIDA

                                                            CASE NO.: 2021-016729-CA-01
        ADRIANA MAGALLANES,

               Plaintiff,

        v.

        VACATION RESORTS INTERNATIONAL, INC.,

              Defendant.
        ___________________________________/


                                       SUMMONS IN A CIVIL CASE

        TO: VACATION RESORTS INTERNATIONAL, INC., through its Registered Agent:

                                      CORPORATION SERVICE COMPANY
                                      1201 HAYS ST
                                      TALLAHASSEE, FL 32301

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

                                      ANTHONY M. GEORGES-PIERRE, ESQ.
                                      REMER & GEORGES-PIERRE, PLLC.
                                      44 WEST FLAGLER STREET
                                      SUITE 2200
                                      MIAMI, FL 33130

        an answer to the complaint which is herewith served upon you, within 20 days after service of this
        summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
        be taken against you for the relief demanded in the complaint. You must also file your answer with
        the Clerk of this Court within a reasonable period of time after service.

        __________________________________________
        CLERK                               DATE

        _____________________________________
        (BY) DEPUTY CLERK
FilingCase 1:21-cv-23097-KMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 14 of 14
       # 131528450  E-Filed 07/27/2021 05:52:22 PM
